39 N.J. 241 (1963)
188 A.2d 305
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
BENEDICT RAYMOND, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 22, 1963.
Decided February 18, 1963.
Mr. Calvin J. Hurd argued the cause for defendant-appellant.
Mr. Brendan T. Byrne, Essex County Prosecutor, argued the cause for plaintiff-respondent (Mr. Peter Murray, Assistant Prosecutor, of counsel and on the brief).
The opinion of the court was delivered PER CURIAM.
The Appellate Division unanimously affirmed defendant's conviction for debauching a child in violation of N.J.S. 2A:96-3. State v. Raymond, 74 N.J. Super. 434 (1962). Asserting a constitutional issue, defendant undertook to appeal to us as of right under R.R. 1:2-1(a).
The single claim on this appeal is that the trial court improperly denied a motion to adjourn the trial date. Before us the complaint is for the first time cast in constitutional garb, i.e., deprivation of the right to counsel. The attack upon the trial court's ruling is without basis, and the effort to generate a "constitutional" question is frivolous.
The appeal is dismissed.
For dismissal  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.